Exhibit 10.4

January 8, 2015

Michael N. Needle, MD

1 Gillespie Lane

Morristown, NJ 07960

Dear Michael:

It is with great pleasure that we extend you this offer of employment to join
AVEO Pharmaceuticals. The following letter sets forth the proposed terms and
conditions of your offer of employment.

Position. Your position will be Chief Medical Officer reporting to me as Chief
Executive Officer, and you will be designated a “Section 16 officer” (with the
meaning of Rule 16a-1(f) under the Securities Exchange Act of 1934). If you
accept this offer, your employment with the Company shall commence on a mutually
agreed upon date.

Compensation:

 

•   Base Salary. Your initial annual salary will be $390,000 paid semi-monthly.
You will be eligible for a salary review in our 2015 common review cycle, and
your salary will be pro-rated based on your effective date of employment.

 

•   Incentive Bonus. Commencing in 2015, you will be eligible to participate in
AVEO’s performance-based incentive bonus program. Your bonus target is 40% of
your base annual salary and is subject to corporate and individual performance
assessments. Payment of the annual bonus requires approval by the AVEO Board of
Directors and is pro-rated based on your effective date of employment.

 

•   Stock Options. Subject to approval of the Company’s Compensation Committee,
which is anticipated to meet in early February 2015, the Company shall grant you
stock options to purchase 500,000 shares of common stock pursuant to the
Company’s 2010 Equity Incentive Plan. The options will vest over 4 years from
your hire date with 25% of the options vesting after 12 months and the remainder
on a monthly basis thereafter.

Commencing in 2015, you will be also eligible to participate in the Company’s
annual renewal equity program. Subject to the Company’s Option Committee
approval, your renewal incentive stock options will be based on your performance
and pro-rated to your effective date of employment. The renewal options will
vest on a monthly basis over 4 years from the grant date.

Benefits. The Company offers a competitive benefits program. As an employee, you
will be able eligible to participate in the family health, dental, individual
life, and disability insurance; a 401(k) savings plan; three weeks of paid
vacation per year accrued on per pay period basis; twelve paid holidays a year;
flexible spending accounts for eligible medical and dependent care expenses; and
a commuter assistance program. For more details, please refer to the enclosed
Benefits Summary.

 

Page 1 of 2



--------------------------------------------------------------------------------

Severance and Change in Control. Please refer to the document included with this
offer of employment entitled Severance and Change in Control Agreement which is
attached hereto as Exhibit A and incorporated herein by reference.

Contingencies. Your offer of employment is contingent upon AVEO’s review and
determination of a successful completion of a background investigation, which
may include an evaluation of both your credit and criminal history.

On your start date you will be required to sign a standard employee Invention
and Non-Disclosure Agreement attached hereto as Exhibit B.

Further, the Federal government requires you to provide proper identification
verifying your eligibility to work in the United States. Please bring documents
necessary to complete the Employment Eligibility Verification Form I-9 on your
first date of employment. Refer to the enclosed Form I-9 for a list of
acceptable documents.

Other. As a full-time employee we expect that you will devote your full time
professional efforts to the business and affairs of AVEO and, accordingly, will
not pursue any other employment or business opportunities outside of the Company
unless approved by your management and Human Resources.

Miscellaneous. This offer of employment is intended to outline the terms of
compensation and benefits available to you should you choose to accept this
position. It is not intended to imply any contract or contractual rights. Your
employment will be at-will. Accordingly, you or the Company may end the
employment relationship for any reason, at any time.

This letter, together with the Severance and Change in Control Agreement and the
Invention and Non-Disclosure Agreement to be executed by you and the Company,
constitutes our entire offer regarding the terms and conditions of your
prospective employment by the Company. It supersedes any prior agreements, or
other promises or statements (whether oral or written) regarding the offered
terms of employment.

If you decide to accept the terms of this letter, please sign one of the
enclosed copies and return it to our office (attn: Human Resources.) This offer
of employment is valid until January 15, 2015.

Michael, we are very excited about having you join AVEO and have every
expectation of a productive and rewarding relationship together. If you have any
questions regarding this offer, please call Patricia Gani at 617-299-5942.

 

AVEO PHARMACEUTICALS, INC.

Accepted and Agreed:

By:

/s/ Michael Bailey

By:

/s/ Michael Needle

Michael Bailey

Michael N. Needle, MD

President & Chief Executive Officer

 

Page 2 of 2